DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite newly recite the limitation “a plurality of grid-like compartments” when the specification and drawings teach this would be formed by an L-shaped partition (Figs. 4-5).  This renders the claim indefinite because type of partitions forms 2 compartments and it unclear how a rectangular compartment and an L-shaped compartment are ‘grid like’ when grid generally refers to a repeating pattern of squares.  It is also unclear if ‘grid like’ implies some minimum amount of compartments that is greater than two. An L-shaped panel forms a portion of a grid and the rest of the grid would have to be rationalized.  This renders the claim indefinite because it is unclear “grid-like” means exactly and therefore the examiner is unable to know what structures are and are not supposed to be grid like.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “grid” in claims and 11 is used by the claim to mean “L-shaped” while the accepted meaning is “squared.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 5,123,589) in view of Barr (US 6,112,978).
Regarding claims 1 and 11, Cote teaches a manufacturing a product packaging, wherein the packaging is manufactured to be an elongate packaging with a plurality of planar side panels (Fig. 6), a first end panel 84 and a second end panel 34; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel of the plurality of planar side panels (Fig. 7), wherein the lid includes a distal hand-digit-slidable flap panel 110 that is tuckable into a retaining slot 72 formed on at least a second planar side panel 52 of the plurality of planar side panels; and the elongate packaging surrounds an internal region thereof for accommodating one or more cosmetic products that are user-accessible when the distal hand-digit-slidable flap panel is hand-digit-slid out of the retaining slot to pivot the lid into an open state and the distal hand-digit-slidable flap panel is of a length substantially more than a distance between the second end panel and the retaining slot (see response to arguments below).  Cote teaches a distal end of the lid is outwardly curved according to a first radius, and the retaining slot is curved to a second radius (Fig. 2), such that the distal end of the lid overlays the retaining slot in a curved manner when the distal end is hand-digit-slid to overlay the retaining slot (Fig. 9).  Cote does not explicitly teach the first and second radii are mutually 
Regarding claims 10 and 20, Cote does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1, 3-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sellors (US 3,656,612) in view of Weis (US 1,433,439).
Regarding claims 1 and 10, Sellors teaches manufacturing a manufacturing a product packaging, wherein the packaging is manufactured to be an elongate packaging with a plurality of planar side panels (Figs. 1-2), a first end panel near 78 and a second end panel near 78; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel of the plurality of planar side panels (Fig. 2), wherein the lid includes a distal hand-digit-slidable flap panel 78 that is tuckable into the container; and the elongate packaging surrounds an internal region thereof for accommodating one or more cosmetic products that are user-accessible when the distal hand-digit-slidable flap panel is hand-digit-slid out of the retaining slot to pivot the lid into an open state, and an internal divider that defines a plurality of grid-like compartments for receiving products (Fig. 12), wherein an internal region is divided by way of at least two internal planar panels, one panel 50 being arranged along the length of the elongate packaging and another 49 along a lateral width of the elongate packaging to form the grid (Fig. 12). Sellors does not teach the distal flap is tuckable a retaining slot formed on at least a second planar side panel of the plurality of planar side panels.  Weis teaches an analogous box with a closure panel 20 (Fig. 1) where the closure panel uses a tuck flap tucks into a retaining slot 15 formed on at least a second planar side panel 2 of the plurality of planar side panels.  It would have been obvious to one of ordinary skill in the art to use the tuck panel structure of Wies with the motivation of design preference as it constitutes a simple substitution to a known alternative closure system that would produce a predictable result. 
Regarding claims 3 and 13, Sellors teaches the internal divider is integral to the plurality of planar side panels, the first end panel and the second end panel, wherein these panels are formed from a single sheet of material during manufacture (Fig. 1).
Regarding claims 4 and 14, Sellors teaches the single sheet of material is adhesively bonded in at least a portion 86 of its surface area (col 2 lines 35-36; Fig. 1).
Regarding claims 5 and 15, Sellors teaches the elongate packaging is fabricated from a liquid-absorbent material (paperboard; col 3 lines 10-11), so the internal divider is capable of separating the one or more cosmetic products to reduce smearing or cross-contamination between the one or more cosmetic products when stored in the cosmetic-product packaging.
Regarding claims 6 and 16, Sellors teaches the internal divider defines a plurality of elongate compartments capable of receiving the one or more cosmetic products (Fig. 4).
Regarding claims 7 and 17, Sellors teaches the adhesive bonding 86 (Fig. 1) is included along an elongate planar side panel of the plurality of planar panels to provide rigidity to the 
Regarding claims 8 and 18, Sellors teaches a portion of the internal divider near the lid is devoid of the distal planar panel (Figs. 1 and 5) that is adhesively bonded to the planar side panel into which the retaining slot is formed.
Regarding claims 10 and 20, Sellors does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 5,123,589) in view of Barr (US 6,112,978) as applied to claims 1 and 11 above as well as over Sellors (US 3,656,612) in view of Weis (US 1,433,439) as applied to claims 1 and 11 above, and further in view of Conti et al. (WO 02/48007 A1).  The aforementioned do not teach providing a friction enhancing surface finish to the distal hand-digit-slidable flap.  Conti teaches an analogous flip open carton with a digital manipulated flap 11 (Figs. 5-6) and teaches providing a layer of a substance 22 having a high coefficient of friction on the front flap (pg. 7 lines 2-6).  It .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/08/2021, with respect to the rejection(s) of claims 1, 10-11, and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cote (US 5,123,589) in view of Barr (US 6,112,978).
Applicant's arguments filed 11/08/2021 with respect to the rejections over Sellors (US 3,656,612) in view of Weis (US 1,433,439) of have been fully considered but they are not persuasive. The examiner uses the broadest reasonable interpretation of ‘grid like’ and notes that Sellors teaches a 1x2 section of grid (Fig. 12).  
Claims 1 and 11 each recite newly recite the limitation “a plurality of grid-like compartments” when the specification and drawings teach this would be formed by an L-shaped partition (Figs. 4-5).  This renders the claim indefinite because type of partitions forms 2 compartments and it unclear how a rectangular compartment and an L-shaped compartment are ‘grid like’ when grid generally refers to a repeating pattern of squares.  It is also unclear if ‘grid like’ implies some minimum amount of compartments that is greater than two. An L-shaped panel forms a portion of a grid and the rest of the grid would have to be nationalized.  This renders the claim indefinite because it is unclear “grid-like” means exactly and therefore the examiner is unable to know what structures are and are not supposed to be grid like.  Sellors (US 3,656,612) teaches a lateral panel 88 and a cross panel 87 that form two rectangular compartments (Fig. 4) in a 1x2 grid shape, but applicant argues specifically that this structure is not grid-like.  Lo Duca (US 7,036,715 B2) teaches providing an L-shaped compartment to store a pamphlet (Fig. 10) analogous to an L-shaped partition disclosed by applicant, and it is unclear if this partition is or is not grid like because it is clearly described as an L-shaped area and a rectangular area, but it is also an analogous panel arrangement to what is disclosed.  
Upon consideration of the specification and arguments, the examiner is uncertain what the metes and bounds of the term ‘grid like’ are exactly.  Accordingly, the rejections over Sellors (US 3,656,612) in view of Weis (US 1,433,439) maintained and a new rejection under 35 USC 112 is applied against the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734